          Case 1:19-cv-05516-DLC Document 27 Filed 10/04/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA                                    )
CORPORATION and                                          )
SIGNIFY HOLDING B.V.,                                    )     C. A. No. 1:19-CV-5516-DLC
                                                         )
                       Plaintiffs,                       )
                                                         )
               v.                                        )
                                                         )
AXIS LIGHTING INC.,                                      )
                                                         )
                       Defendant.                        )
                                                         )

                          UNOPPOSED MOTION TO WITHDRAW
                         MOTION FOR ADMISSION PRO HAC VICE

       I represent Plaintiffs Signify North America Corporation and Signify Holding B.V.

(collectively, “Signify”) in this action and respectfully submit this motion to withdraw the pending

motion for admission pro hac vice for C. Brandon Rash dated September 19, 2019 (Dkt. No. 25).

       Effective on or about October 7, 2019, I will no longer be with the Finnegan firm. Signify

has been informed of and consents to this request. My withdrawal will not have a disruptive impact

on this case, which is in the pleadings stage. Naresh Kilaru is eligible to practice in this Court and

has entered an appearance, and he will continue to represent Signify. Counsel for Defendant Axis

Lighting Inc. has been consulted and does not object to this request.

       Accordingly, the undersigned respectfully requests that the Court grant this motion to

withdraw the motion for admission pro hac vice for C. Brandon Rash.

Dated: October 4, 2019                                Respectfully submitted,

                                                      s/ C. Brandon Rash
                                                      C. Brandon Rash (pro hac vice pending)
                                                      Naresh Kilaru (NK3496)
                                                      FINNEGAN, HENDERSON, FARABOW,
Case 1:19-cv-05516-DLC Document 27 Filed 10/04/19 Page 2 of 3



                                   GARRETT & DUNNER, LLP
                                  901 New York Avenue, NW
                                  Washington, DC 20001
                                  Telephone: (202) 408-4000
                                  Facsimile: (202) 408-4400

                                  COUNSEL FOR PLAINTIFFS
                                  Signify North America Corporation and
                                  Signify Holding B.V.




                              2
         Case 1:19-cv-05516-DLC Document 27 Filed 10/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

The undersigned hereby states that the above was served on all parties of record, via this Court’s
ECF filing system on October 4, 2019.

                                                     s/ C. Brandon Rash
                                                     C. Brandon Rash
                                                     FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                     901 New York Avenue, NW
                                                     Washington, DC 20001
                                                     (202) 408-4475 - Direct
                                                     (202) 408-4400 - Fax




                                                3
